      Case 1:14-cv-01089-KG-SMV Document 359 Filed 03/01/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,
Individually and as Trustee on behalf of
The Covalent Global Trust,

               Plaintiff,
vs.                                                           Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,
doing business as Stryker Orthopedics,

               Defendants.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference set is set for TUESDAY, MARCH

23, 2021, AT 2:00 PM. Counsel shall call the AT&T conference line 888-398-2342, using

access code is 9614892, to be connected to the proceedings.




                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
